MEMORANDUM **
Weaver and Podlech have pointed to no authority showing that any of the conduct to which they object violates the First Amendment, and the Title VII “hostile environment” cases to which they cite are not analogous and do not support their claim.1 In addition, the district court’s *334grant of qualified immunity to the defendant officials was appropriate since the officials violated no clearly-established rights.2
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. See Etalook v. Exxon Pipeline Co., 831 F.2d 1440, 1447 (9th Cir.1987) (affirming summary judgment because appellant’s novel argument was unsupported); Shell Oil Co. v. Train, 585 F.2d 408, 413 (9th Cir.1978) (rejecting appellant's novel theory as unsupported by any authority).


. Saucier v. Katz, 533 U.S. 194, 201-02, 121 S.Ct. 2151, 150 L.Ed.2d 272 (2001).